Citation Nr: 1109533	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  04-22 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for night vision loss, right eye.  


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1984 through January 1987, and from December 1987 through March 1991.  

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  




FINDINGS OF FACT

1. No chronic right eye disability was shown in service.

2. Eye complaints were shown one time in service, and were not shown again until January 2003, nearly twenty years after separation from active service; moreover, the Veteran's current symptoms of photophobia and glare have not been associated with any clinical pathology representative of a right eye chronic disability.  


CONCLUSION OF LAW

The criteria for service connection for a loss of night vision in the right eye have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent a letter in February 2003 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The Board notes that the Veteran was not informed of how VA determines disability ratings and effective dates until May 2008.  However, as the instant decision denies service connection, no disability rating or effective date will be assigned.  Accordingly, any absence of Dingess notice is moot.  Therefore, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law and Regulations 

The Veteran is seeking service connection for night vision loss of the right eye.  He contends that his current symptoms of photophobia and glare of the right eye are directly related to service.  While service treatment records show subjective complains of decreased night vision during active military service, the preponderance of the probative evidence is against a finding that his current photophobia and glare of the right eye represent a chronic right eye disability that was incurred in, or aggravated by service.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2009).

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2009).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Factual Background

The Veteran's service treatment records show that he was evaluated for complaints of poor night vision and black out episodes in March 1984.  Upon examination, clinical evaluation of the eyes was normal and no diagnosis was provided.  The Veteran was instructed to return to the eye clinic with the next occurrence of symptoms.  

A September 1984 clinical note shows complaints of decreased night vision; again, no diagnoses relating to the eyes were provided at that time.  

An October 1984 Airborne qualification Report of Medical History reflects that Veteran reported having "eye trouble, " and, more specifically, that he experienced frequent blackout episodes.  It was noted that he was recently evaluated by an ophthalmologist and that his eyes were found to be clinically normal upon examination.  

A November 1986 service treatment record shows a diagnosis of "resolved episodic alteration of consciousness."  Of note, is that the Veteran is currently service-connected for this condition, diagnosed as transient confusion (originally claimed as blackouts).  See April 2008 Rating Decision.  

An October 1987 (re)enlistment examination shows no complaints, treatment, or diagnoses relating to the eyes; pupil, eye, and opthalmoscopic clinical evaluations were normal.  A contemporaneous Report of Medical History shows no subjective complaints of eye trouble.  

The Veteran filed his claim for loss of night vision in January 2003.  Notably, the record contains no evidence of post-service treatment, complaints, or diagnoses relating to loss of night vision or glare until that date.  

In April 2003, the Veteran was afforded a C & P examination in connection with his service connection claim for night vision loss.  Subjectively, the Veteran complained of difficulty with vision at night, photophobia, and glare in the right eye.  He denied having vision problems with the left eye.  He reported that the right eye symptomatology had been "ongoing for several years."  He denied any serious pain, redness, and/or discharge of the eyes, and denied any episodes of incapacitation due to ocular conditions.  He did complain that the visual acuity in the right eye was blurred when compared to the left eye.  Upon physical examination, the Veteran's visual acuity was nearly 20/20 in both eyes.  There was no evidence of corneal opacities, inflammation, or retinopathy; both irises were within normal limits; and the conjunctivae were white and clear.  The examiner noted that there was photophobia in the right eye during Slit-lamp examination.  The diagnosis was subjective complaints of photophobia and glare in the right eye.  However, ocular examination did not demonstrate any evidence of infection, inflammation, cornea/lens opacitities, or media opacities, which could have explained his symptoms of glare.  Significant astigmatism of the right eye was noted.  The examiner further noted that it was uncertain whether a manifest refraction of the right eye would improve his symptoms of glare and photophobia at night.  Nevertheless, he concluded that the ocular examination was otherwise normal, and no pathological causes could be identified to explain his symptoms of photophobia and glare.  (Emphasis added).

A May 2003 VA outpatient treatment note shows complaints of blurred vision in the right eye, but no diagnoses were made at that time.  

In October 2009, pursuant to the Board's July 2009 remand, the RO obtained an addendum to the April 2003 VA examination.  After reviewing the Veteran's claims file, the VA optometrist stated that it would be speculative to provide an opinion as to the etiology of the Veteran's right eye photophobia and glare.  In this regard, he noted that photophobia and glare are simply subjective symptoms and that there was ocular pathology noted upon examination in April 2003 and no in-service pathology shown upon ocular examinations. 

Analysis 

While the Veteran's service treatment records noted subjective complaints of decreased night vision, his in-service records are silent as to any diagnosis of a chronic eye disability, or for any chronic eye disorder for which loss of night vision, photophobia, or glare may have been a symptom. 

In this regard, under 38 C.F.R. § 4.1, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, such as photophobia and/or glare, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

As the April 2003 and October 2009 VA examiners noted, photophobia and glare are merely symptoms; they are not actual disabilities for which VA compensation benefits are payable.  Moreover, neither examiner found any evidence of ocular pathology, either during service or after service, for which such symptomatology could be attributed.  Indeed, the April 2003 VA examiner found that "no pathological cause could be identified" to explain such symptoms, while the October 2009 VA examiner expressly found that photophobia and glare were subjective symptoms.  Simply stated, there is no current right eye disability that is manifested by subjective symptoms such as photophobia and/or glare.  

In the absence of proof of a present disability, there can be no valid claim for service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board concludes that the claim of entitlement to service connection for a loss of night vision and/or photophobia/glare of the right eye must be denied.

Here, the Board notes that the only evidence of record in support of the Veteran's claims are his own lay statements.  See lay statement, January 2003.  Indeed, the Veteran asserts that he experienced loss of night vision in-service and that current photophobia and glare of the right eye resulted.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well. Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet.App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). See Barr v. Nicholson, 21 Vet. App. 303 (2007).

As discussed above, the Veteran's symptoms of photophobia/loss of night vision and glare in the right eye have not been associated with any chronic right eye disability for which service connection can be granted.  However, the Board notes that the Veteran can attest to factual matters of which he had first-hand knowledge, such as episodes of decreased night vision and/or blackouts. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Nevertheless, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, although he is competent to report his symptoms during his period of active duty, his statements regarding causation, etiology, and or/diagnosis are not competent. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, he is not competent to establish an etiological nexus between his current symptoms of photophobia and glare and his periods of active duty; nor is he competent to render a medical diagnosis with respect to such symptoms.  

Even assuming, arguendo, that current disability could be established, there would still be no basis for an award of service connection as continuity of symptomatology has not been shown.  

In this regard, the Board has determined that, while the Veteran is competent to report his in-service decreased night vision, his statements in that regard lack the credibility necessary to assign probative value.  During the Veteran's April 2003 VA examination, for example, he stated that he had only been experiencing night vision problems for the last "several years."  This is inconsistent with his claims that his decreased night vision has been chronic, or continuous since service.   

With regard to the decades-long evidentiary gap in this case between active service and the Veteran's earliest complaints of photophobia and glare, the Board notes that this absence of evidence constitutes negative evidence tending to disprove the claim that the Veteran had a disease in-service which resulted in chronic disability or persistent symptoms thereafter. See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  

Indeed, a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the record demonstrates that the Veteran's first complaints of loss of night vision were made in January 2003.  There is no treatment, complaints, or diagnoses relating to the right eye and loss of night vision prior to that time.  Based on the foregoing, the competent evidence does not establish that any chronic right eye disability, manifested by loss of night vision, began in service. 

Despite the Veteran's contentions that these symptoms are related to service and resulted in a chronic eye disability, there is no competent medical evidence to support his contentions. 

Regarding the Veteran's in-service complaints of decreased night vision, the Board notes that no diagnosis was made during service, and that the Veteran has not otherwise presented evidence of continuity of symptomatology since service. 

Accordingly, the Board finds that the most probative evidence of record establishes that the Veteran does not have a current right eye disability for which service connection can be granted.  Again, photophobia and glare have been found to be subjective symptoms, with no underlying etiology, per the October 2009 and April 2003 VA examiners.  There is no evidence to the contrary.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

Inasmuch as there is no evidence of a current right eye disability manifested by photophobia and/or glare, and no competent evidence that any claimed right eye disability is related to service, the record affords no basis to grant service connection.  Accordingly, the appeal is denied.  


ORDER

Entitlement to service connection for loss of night vision is denied.   



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


